EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew H. Chung (Reg. No. 60,290) on June 8, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) An epoxy resin system comprising an epoxy resin component and a mono-alkylated diamine 

    PNG
    media_image1.png
    62
    461
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    241
    467
    media_image2.png
    Greyscale

curing agent selected from the group consisting of 
i) mono-alkylated isophoronediamine represented by the structure (III): -2-Attorney Docket No.: 2018P00215 USO1 

    PNG
    media_image3.png
    214
    449
    media_image3.png
    Greyscale

wherein A is a C1-C10 alkyl; 
ii) mono-alkylated methylcyclohexyldiamine represented by the structure (V):   

    PNG
    media_image4.png
    188
    322
    media_image4.png
    Greyscale

wherein A is a C1-C10 alkyl; 
iii) mono-alkylated methylcyclohexyldiamine represented by the structure (VI):   

    PNG
    media_image5.png
    192
    328
    media_image5.png
    Greyscale

wherein B is a C1-C10 alkyl; and 
iv) mono-alkylated cyclohexyldiamine represented by the structure (VII): -3-Attorney Docket No.: 2018P00215 USO1  

    PNG
    media_image6.png
    138
    335
    media_image6.png
    Greyscale

wherein A is a C1-C10 alkyl.

2-3. (Canceled)  

4. (Currently Amended) An epoxy resin system comprising an epoxy resin component and a mono-alkylated diamine 

    PNG
    media_image1.png
    62
    461
    media_image1.png
    Greyscale

curing agent represented by the structure (VIII):  

    PNG
    media_image7.png
    158
    571
    media_image7.png
    Greyscale

wherein each of R1 and R2 is H or CH3; and wherein A is a C1-C10 alkyl.  

5. (Currently Amended) The epoxy resin system of claim 4 wherein the mono-alkylated diamine is selected from the group consisting of 
i) mono-alkylated 4,4’-methylenebis(cyclohexylamine) represented by the structure (IX): -4-Attorney Docket No.: 2018P00215 USO1

    PNG
    media_image8.png
    107
    537
    media_image8.png
    Greyscale

wherein A is a C1-C10 alkyl; and 
ii) mono-alkylated 2,2’-dimethyl-4,4’-methylenebis(cyclohexylamine) represented by the structure (X): 

    PNG
    media_image9.png
    161
    576
    media_image9.png
    Greyscale

wherein A is a C1-C10, alkyl.  

6-7. (Canceled)  

8. (Currently Amended) The epoxy resin system of claim 1, wherein the epoxy resin system comprises at least 20% by weight of the mono-alkylated diamine, based on the total weight of all curing agents present in the system.  

9. (Currently Amended) The epoxy resin system of claim 1, wherein the epoxy resin system further comprises one or more amine co-curing agents selected from the group consisting of primary amines and secondary amines.  

10. (Currently Amended) The epoxy resin system of claim 9, wherein the one or more amine co-curing agents comprise 

11. (Currently Amended) The epoxy resin system of claim 1, wherein the epoxy resin component comprises or more glycidyl ethers consisting of diglycidyl ether of resorcinol, diglycidyl ether of hydroquinone, diglycidyl ether of bis-(4-hydroxy-3,5-difluorophenyl)-methane, diglycidyl ether of 1,1-bis-(4-hydroxyphenyl)-ethane, diglycidyl ether of 2,2-bis-(4-hydroxy-3-methylphenyl)-propane, diglycidyl ether of 2,2-bis-(4-hydroxy-3,5-dichlorophenyl) propane, diglycidyl ether of 2,2-bis-(4-hydroxyphenyl)-propane, and diglycidyl ether of bis-(4-hydroxyphenyl)-methane

12. (Currently Amended) The epoxy resin system of claim 1, wherein the epoxy resin component comprises at least one diglycidyl ether of a dihydric phenol of the following structure (XIV): 

    PNG
    media_image10.png
    92
    557
    media_image10.png
    Greyscale

wherein m is 0 to 25 and R is a divalent hydrocarbon radical.  

13. (Currently Amended) The epoxy resin system of claim 1, wherein the epoxy resin component comprises or more members , limonene diepoxide[[;]], bis(3,4-epoxycyclohexylmethyl)pimelate[[;]], dicyclopentadiene diepoxide[[;]], 3,3-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate, 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate[[;]], 3,3-epoxy-1-methylcyclohexyl-methyl-3,4-epoxy-1-methylcyclohexane carboxylate[[;]], 6-methyl-3,4-epoxycyclohexylmethylmethyl-6-methyl-3,4-epoxycyclohexane carboxylate[[;]], and 3,4-epoxy-2-methylcyclohexyl-methyl-3,4-epoxy-3-methylcyclohexane carboxylate

14. (Currently Amended) A method for producing [[an]] the epoxy resin system according to claim 1, 

    PNG
    media_image1.png
    62
    461
    media_image1.png
    Greyscale

comprising combining the epoxy resin component, the mono-alkylated diamine, and optionally other components.  

15. (Previously Presented) An article of manufacture comprising the epoxy resin system as set forth in claim 1, wherein the article is a structural or electrical laminate, coating, casting, structural component, circuit board, electrical varnish, encapsulant, semiconductor, general molding powder, filament wound pipe and fitting, filament wound pressure vessel, low and high pressure pipe and fitting, low and high pressure vessel, storage tank, wind turbine blade, automotive structural part, aerospace structural part, oil and gas buoyance module, rig, well plug, cure-in-place-pipe (CIPP), structural bonding adhesive and laminate, a composite liner, liner for pumps, corrosion resistant coating or composite material based on reinforced fiber substrates.  

16. (Canceled)  

17. (Currently Amended) The epoxy resin system of claim 5, wherein the epoxy resin system comprises at least 20% by weight of the mono-alkylated diamine, based on the total weight of all curing agents present in the system.  

18. (Currently Amended) The epoxy resin system of claim 5, wherein the epoxy resin system further comprises one or more amine co-curing agents selected from the group consisting of primary amines and secondary amines.  

19. (Currently Amended) The epoxy resin system of claim 18, wherein the one or more amine co-curing agents comprise 

20. (Currently Amended) The epoxy resin system of claim 5, wherein the epoxy resin component comprises or more glycidyl ethers consisting of diglycidyl ether of resorcinol, diglycidyl ether of hydroquinone, diglycidyl ether of -7-Attorney Docket No.: 2018P00215 USO1 bis-(4-hydroxy-3,5-difluorophenyl)-methane, diglycidyl ether of 1,1-bis-(4-hydroxyphenyl)-ethane, diglycidyl ether of 2,2-bis-(4- hydroxy-3-methylphenyl)-propane, diglycidyl ether of 2,2-bis-(4-hydroxy-3,5-dichlorophenyl) propane, diglycidyl ether of 2,2-bis-(4- hydroxyphenyl)-propane, and diglycidyl ether of bis-(4-hydroxyphenyl)-methane

21. (Currently Amended) The epoxy resin system of claim 5, wherein the epoxy resin component comprises at least one diglycidyl ether of a dihydric phenol of the following structure (XIV):  

    PNG
    media_image10.png
    92
    557
    media_image10.png
    Greyscale

wherein m is 0 to 25 and R is a divalent hydrocarbon radical.  

22. (Currently Amended) The epoxy resin system of claim 5, wherein the epoxy resin component comprises or more members , limonene diepoxide[[;]], bis(3,4- epoxycyclohexylmethyl)pimelate[[;]], dicyclopentadiene diepoxide[[;]], 3,3-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate, 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate[[;]], 3,3-epoxy-1-methylcyclohexyl-methyl-3,4-epoxy-1-methylcyclohexane carboxylate[[;]], 6-methyl-3,4-epoxycyclohexylmethylmethyl-6-methyl-3,4-epoxycyclohexane carboxylate[[;]], and 3,4-epoxy-2- methylcyclohexyl-methyl-3,4-epoxy-3-methylcyclohexane carboxylate

23. (Currently Amended) A method for producing [[an]] the epoxy resin system according to claim 4, 

    PNG
    media_image1.png
    62
    461
    media_image1.png
    Greyscale

comprising combining the epoxy resin component, the mono-alkylated diamine, and optionally other components.  

24. (Previously Presented) An article of manufacture comprising the epoxy resin system as set forth in claim 5, wherein the article is a structural or electrical laminate, coating, casting, structural component, -8-Attorney Docket No.: 2018P00215 USO1circuit board, electrical varnish, encapsulant, semiconductor, general molding powder, filament wound pipe and fitting, filament wound pressure vessel, low and high pressure pipe and fitting, low and high pressure vessel, storage tank, wind turbine blade, automotive structural part, aerospace structural part, oil and gas buoyance module, rig, well plug, cure-in-place-pipe (CIPP), structural bonding adhesive and laminate, a composite liner, liner for pumps, corrosion resistant coating or composite material based on reinforced fiber substrates.





* * * * *

EXAMINER’S COMMENT
Priority
Claims 1, 4, 5, 8-15, and 17-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 16 under 35 U.S.C. 101 has been rendered moot by the cancellation of this claim.
The rejection of claims 15 under 35 U.S.C. 101 has been overcome by amendment.
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claim 15 (under 37 CFR 1.75(c) as being in improper form) has been overcome by amendment.
The objection to claims 2, 3, 6, and 7 has been rendered moot by the cancellation of these claims.
The objection to claims 1, 4, 5, and 8-15 has been overcome by amendment.
The rejection of claim 16 under 35 U.S.C. 102(a)(1) as being anticipated by Bloom et al. (US Pat. No. 2,853,467) has been rendered moot by the cancellation of this claim.
The rejection of claims 1, 8-12, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Bloom et al. (US Pat. No. 2,853,467) has been overcome by amendment.
The rejection of claim 16 under 35 U.S.C. 102(a)(2) as being anticipated by Bloom et al. (US Pat. No. 2,853,467) has been rendered moot by the cancellation of this claim.
The rejection of claims 1, 8-12, and 14 under 35 U.S.C. 102(a)(2) as being anticipated by Bloom et al. (US Pat. No. 2,853,467) has been overcome by amendment.
The rejection of claims 6, 7, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by A.G. Fur Forschung Un Patentverwertung (GB 1279525 A) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 8, 11, 12, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by A.G. Fur Forschung Un Patentverwertung (GB 1279525 A) has been overcome by amendment.
The rejection of claims 2, 3, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (DE 10 2011 113395 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 8, 11, 12, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (DE 10 2011 113395 A1) has been overcome by amendment.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2008/0200283 A1), Larson et al. (US Pat. No. 3,285,879), and Sundholm (US Pat. No. 3,634,275) has been rendered moot by the cancellation of this claim.
The rejection of claims 1 and 8-14 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2008/0200283 A1), Larson et al. (US Pat. No. 3,285,879), and Sundholm (US Pat. No. 3,634,275) has been overcome by amendment.
The rejection of claims 9, 10, and 13 under 35 U.S.C. 103 as being unpatentable over Wu et al. (DE 10 2011 113395 A1) has been overcome by amendment.
The rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over A.G. Fur Forschung Un Patentverwertung (GB 1279525 A) has been overcome by amendment.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over A.G. Fur Forschung Un Patentverwertung (GB 1279525 A) in view of Sundholm (US Pat. No. 3,634,275) has been overcome by amendment.

Response to Arguments
Applicant’s arguments regarding the obviousness rejection of claims 4 and 5 over the combined teachings of {Wu et al., Larson et al., & Sundholm} (see pages 14-15 of the response filed April 20, 2022) have been fully considered and are persuasive.  Accordingly, the following rejection has been withdrawn:
The rejection of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2008/0200283 A1), Larson et al. (US Pat. No. 3,285,879), and Sundholm (US Pat. No. 3,634,275).

Allowable Subject Matter
Claims 1, 4, 5, 8-15, and 17-24 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 8, 2022